I concur in the majority's analysis and disposition of appellant's first, second, fourth, fifth, sixth and seventh assignments of error. I write separately only to state my opinion as it relates to appellant's third assignment of error.
I find the trial court did commit error in refusing to admit the traffic citation into evidence. However, because of the thorough cross examination of both patrolmen, I find such error harmless under Evid.R. 103(A).
JUDGE WILLIAM B. HOFFMAN.
For the reasons stated in the Memorandum-Opinion on file, the judgment of the Municipal Court of Licking County, Ohio, is affirmed, and the cause is remanded to that court for execution of sentence. Costs to appellant.